Citation Nr: 0913134	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to September 19, 2002 
for the award of service connection with a 100 percent rating 
for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).  In that rating decision, the RO 
denied the Veteran's claim for an earlier effective date than 
September 19, 2002 for his service connected PTSD. 

As a matter of history, the Board notes that the RO and the 
Board denied claims for entitlement to service connection for 
PTSD in decisions dated from 1983 to 1991.  VA received the 
Veteran's most recent claim for service connection for PTSD 
on September 19, 2002.  By way of a March 2003 decision, the 
RO granted service connection and awarded a 100 percent 
rating from September 19, 2002, the date of receipt of the 
claim to reopen.  The RO notified the Veteran of that 
decision by way of a March 2003 letter.  In a documents 
received in June 2003 and September 2003 (this last one on a 
VA Form 9), the Veteran appears to have expressed 
disagreement with the effective date assigned.   While the RO 
issued a Statement of the Case in December 2003, the Veteran 
did not return a timely Substantive Appeal, and the March 
2003 decision became final.

In August 2007, VA received the Veteran's statement 
requesting an earlier effective date for the award of service 
connection and a 100 percent rating for PTSD.  The RO denied 
the claim in May 2008, and this appeal ensued.

In January 2009, the Board remanded the issue to allow the RO 
to conduct a hearing as requested by the Veteran in a 
December 2008 statement.  In a February 2009 statement from 
the Veteran's Representative, the Veteran withdrew his 
request for a hearing.  The case is returned now to the Board 
for further appellate action.


FINDINGS OF FACT

1.  By way of a March 2003 rating decision, the RO awarded 
service connection with a 100 percent rating for PTSD, 
effective September 19, 2002, the date of the Veteran's claim 
to reopen.  The RO notified the Veteran of that decision in a 
letter dated later that month.  While the Veteran initiated 
an appeal in a June 2003 statement, and the RO provided the 
Veteran with a Statement of the Case (SOC) in December 2003, 
the Veteran did not file a substantive appeal within sixty 
days of the SOC, or within one year of notice of the March 
2003 decision.  The March 2003 rating decision is final.  

2.  There has been no allegation of clear and unmistakable 
error in any of the previous rating decision pertaining to 
the issue on appeal. 


CONCLUSIONS OF LAW

1.  The March 2003 RO decision which assigned an effective 
date of September 19, 2002 is final as to the matter of an 
effective date for service connection for PTSD.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008). 

2.  The Veteran's current claim of entitlement to an earlier 
effective date for service connection for PTSD was not timely 
filed and must be dismissed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim, or where undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  


2.	Claim for Earlier Effective Date

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance (as is the 
case here) will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  A claimant can appeal the 
effective date assigned for the grant of service connection. 

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision; after receipt of a statement of the case 
(SOC) from the RO, the Veteran has sixty days from the date 
of the letter notifying him of the SOC or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of action on appeal.  38 C.F.R. § 
20.302.  If the appeal is not perfected within the allowed 
time period, then the rating decision becomes final.  
38 C.F.R. § 20.1103 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a rating decision which established an effective date 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  Id., 20 Vet. 
App. at 299.  In essence, the Court in Rudd held that there 
is no "freestanding" earlier effective date claim which could 
be raised at any time.  See Rudd, 20 Vet. App. at 299.

The Veteran's initial claim for service connection for PTSD 
was denied by a rating decision dated in November 1983.  The 
Veteran appealed that decision, and the Board denied the 
claim on appeal in a January 1986 decision.  The January 1986 
decision is a final decision.  See 38 C.F.R. § 20.1100.  The 
Veteran sought to reopen his claim by submitting additional 
evidence in March 1991, but the RO declined to reopen.  The 
Veteran did not initiate an appeal to the March 1991 rating 
decision; that rating decision became final.  38 C.F.R. 
§ 20.1103

In September 2002, the Veteran submitted additional evidence 
which led to the March 2003 rating decision granting service 
connection for PTSD.  As noted above, the effective date for 
the award of service connection and 100 percent rating was 
the date of receipt of the reopened claim, September 19, 
2002.  The Veteran initiated an appeal by filing a notice of 
disagreement in June 2003, and argued that he was entitlement 
to an effective date earlier than that assigned.  The RO 
issued a SOC in December 2003.  The Veteran did not file a 
substantive appeal (VA Form 9) within sixty days of the SOC.  
In absence of a substantive appeal, the March 2003 rating 
decision became final.  See 38 C.F.R. § 20.1103. 

Review of the claims file reveals that while the Veteran did 
submit a completed a VA Form 9 in September 2003; he did so 
prior to his receipt of the December 2003 SOC from the RO.  
Pursuant to 38 C.F.R. § 20.302, a timely substantive appeal 
can only be filed after the date of the SOC.  Here, the 
completed VA Form 9 dated from September 2003 does not 
constitute a substantive appeal to the March 2003 rating 
decision because it was received prior to date the RO issued 
the SOC in December 2003.  Regulations pertaining to appeals 
control, and they specifically indicate that to constitute a 
timely appeal, the VA Form 9 must be submitted subsequent to 
the SOC.  As that was not done here, there was no timely 
appeal and the March 2003 decision was final.  

Based on the precedential Court decision in Rudd, the Board 
finds that the Veteran's claim for an earlier effective date 
for the award of service-connection and a 100 percent rating 
for PTSD must be dismissed.  The March 2003 rating decision 
which granted the Veteran's claim for service connection for 
PTSD and assigned the effective date of September 19, 2002 is 
a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008). 
 
If the Veteran believed that the RO's March 2003 assignment 
of the effective date for service connection for PTSD was 
incorrect, his proper recourse was to perfect an appeal to 
the Board then, within a year of the March 2003 decision.  
Because the Veteran did not timely appeal the March 2003 
decision, it became final.  That being the case, the Veteran 
is left with only one option in his attempt to obtain an 
earlier effective date: a claim alleging that the RO's 
decision which assigned the September 2003 effective date 
contained CUE.  See 38 C.F.R. § 3.105(a) (2007).  To date, 
the Veteran has not alleged CUE in the March 2003 rating 
decision (or in any other prior decision).  

Based on the precedential Court decision in Rudd, the Board 
finds that the Veteran's claim for an earlier effective date 
for the award of service-connection and a 100 percent rating 
for PTSD must be dismissed.  An effective date earlier than 
September 19, 2002 for service connection was specifically 
denied by the RO in the December 2003 SOC.  The Veteran did 
not appeal that decision to the Board, and the RO's decision 
thus became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008) [in general, unappealed RO decisions 
are final].

The Veteran argues, in essence, that he is entitled to an 
effective date back to the 1980s, when he filed his original 
claim seeking service connection for PTSD.  As noted above, 
however, a number of RO and Board decisions denied his 
original claim and declined to reopen it.  The Veteran did 
not appeal those decisions.  Additionally, once the matter 
was reopened, following the September 2002 claim, the Veteran 
failed to appeal the March 2003 decision assigning the 
current effective date.  As such, that decision is final.  

The final decisions are not subject to revision in the 
absence of CUE in those decisions.  38 U.S.C.A. §§ 7105, 
5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision).  To date, the Veteran has not 
made any specific allegation of CUE in any of those prior 
decisions, and they each constitute a legal bar to an 
effective date prior to the dates of those decisions.

In summary, the March 2003 RO decision is final as to the 
assignment of September 19, 2002 as the effective date of 
service connection for PTSD.  The Court made it abundantly 
clear in Rudd that under these circumstances dismissal is 
required due to the lack of a proper claim.  See Rudd, 20 
Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to the Veteran's filing a 
CUE claim.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER


The claim of entitlement to an effective date earlier than 
September 19, 2002 for service connection for PTSD is 
dismissed.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


